EXHIBIT 4.3 RIGHTS CERTIFICATE NO.: NO. OF RIGHTS: THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING ARE SET FORTH IN THE COMPANY'S PROSPECTUS DATED (THE "PROSPECTUS") AND ARE INCORPORATED HEREIN BY REFERENCE. COPIES OF THE PROSPECTUS ARE AVAILABLE UPON REQUEST FROM REGISTRAR AND TRANSFER COMPANY, THE SUBSCRIPTION AGENT. International Monetary Systems, Ltd. Incorporated under the laws of the State of Wisconsin NON-TRANSFERABLE SUBSCRIPTION RIGHTS CERTIFICATE EVIDENCING NON - TRANSFERABLE SUBSCRIPTION RIGHTS TO PURCHASE UNITS CONSISTING OF ONE SHARE OF VOTING CONVERTIBLE PREFERRED STOCK AND TEN 3-YEAR CASH EXERCISE WARRANTS OF INTERNATIONAL MONETARY SYSTEMS, LTD. SUBSCRIPTION PRICE: $30.00 PER UNIT THE SUBSCRIPTION RIGHTS WILL EXPIRE IF NOT EXERCISED ON OR BEFORE 5:00 P.M., NEW YORK CITY TIME, ON INSERT, UNLESS EXTENDED BY OR THE RIGHTS OFFERING IS TERMINATED BY THE COMPANY (AS IT MAY BE EXTENDED, THE "EXPIRATION DATE"). REGISTERED OWNER: THIS CERTIFIES THAT the registered owner whose name is inscribed hereon is the owner of the number of non-transferable subscription rights ("Rights") set forth above. Each whole Right entitles the holder thereof to subscribe for and purchase a Unit consisting of one share of Convertible Preferred Stock (with a par value of $0.001 per share),and ten 3-year cash exercise Warrants, of International Monetary Systems, Ltd., a Wisconsin corporation ("IMS"), at a subscription price of $30.00 per unit (the "Basic Subscription Privilege"), pursuant to a rights offering (the "Rights Offering"), on the terms and subject to the conditions set forth in the Prospectus and the “International Monetary Systems, Ltd. - Instructions as to Use of Subscription Rights Certificates" accompanying the Subscription Rights Certificate. If any Units available for purchase in the Rights Offering are not purchased by other holders of Rights pursuant to the exercise of their Basic Subscription Privilege (the "Excess Units"), any Rights holder that exercises its Basic Subscription Privilege in full may subscribe for a number of Excess Units, not to exceed one times the Rights holder's Basic Subscription Privilege, pursuant to the terms and conditions of the Rights Offering, subject to proration, as described in the Prospectus (the "Oversubscription Privilege"). The Rights represented by this Subscription Rights Certificate may be exercised by completing Form 1 and any other appropriate forms on the reverse side hereof and by returning the full payment of the subscription price for each unit subscribed for under the Basic Subscription Privilege and the Over Subscription Privilege in accordance with the "International Monetary Systems, Ltd. - Instructions as to Use of Subscription Rights Certificates" that accompany this Subscription Rights Certificate. 1 This Subscription Rights Certificate is not valid unless countersigned by the subscription agent and registered by the registrar. Witness the seal of International Monetary Systems, Ltd. and the signatures of its duly authorized officers. Dated: , /s/ /s/ Donald F. Mardak John E. Strabley, Jr. Chairman of the Board and Chief Executive Officer Director, Executive Vice President and Chief Operating Officer COUNTERSIGNED AND REGISTERED REGISTRAR AND TRANSFER COMPANY TRANSFER AGENT AND REGISTRAR (CRANFORD, N.J.) By: Authorized Signature 2 DELIVERY OPTIONS FOR SUBSCRIPTION CERTIFICATE For delivery by mail, hand delivery or overnight courier: Registrar and Transfer Company 10 Commerce Drive, Cranford, NJ 07016 Attn: Reorganization Department Delivery other than in the manner or to the address listed above will not constitute valid delivery. PLEASE PRINT ALL INFORMATION CLEARLY AND LEGIBLY. FORM 1 - EXERCISE OF SUBSCRIPTION RIGHTS To subscribe for units under your Basic Subscription Privilege, please complete lines (a) and (c) and sign under Form 3 below. To subscribe for units under your Oversubscription Privilege, please also complete line (b) and sign under Form 3 below. (a) EXERCISE OF BASIC SUBSCRIPTION PRIVILEGE: I apply for shares x $$30.00 $ (no. of new units) (subscription price) (Payment) (b) EXERCISE OF OVERSUBSCRIPTION PRIVILEGE: If you have exercised your Basic Subscription Privilege in full and wish to subscribe for additional units pursuant to your Oversubscription Privilege: I apply for units x $30.00 $ (no. of units)(subscription price)(Payment) (c)Total Amount of Payment Enclosed $ METHOD OF PAYMENT (CHECK ONE): o Check or certified check, cashier's check or bank draft drawn on a U.S. bank, or a U.S. Postal money order payable to “Registrar and Transfer Company, as Subscription Agent." Funds paid by an uncertified check may take at least five business days to clear. o
